DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the  filed on 1/29/2021.  
Claims 1-18  currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 5/10/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized/Mathematical Concepts
Applicant discloses (Applicant’s Specification, [0002]) that facilities have multiple spaces and people and/or objects moving through the spaces may desire the spaces to be sanitized regularly to prevent the spread of disease. So a need exists to organize these human interactions by synchronizing dosing events  using the steps of “obtaining shared dosing schedules, detecting trigger events, controlling dosing mechanisms,” etc.  Applicant’s system/method is therefore a mental process and a certain method of organizing the human activities and falls within the mathematical concepts grouping of abstract ideas as described and disclosed by Applicant. 
Rejection 
Claim(s) 1-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 8 and 16 is/are directed to the abstract idea of “synchronizing dosing events ,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0001]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions and fall within the mathematical concepts grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-18 recite an abstract idea.
Claim(s) 1, 8 and 16 is/are directed to the abstract idea of “synchronizing dosing events ,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0001]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-18 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, system/method for performing the steps of “obtaining shared dosing schedules, detecting trigger events, controlling dosing mechanisms,” etc., that is “synchronizing dosing events ,” etc. The limitation of “obtaining shared dosing schedules, detecting trigger events, controlling dosing mechanisms,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “obtaining shared dosing schedules, detecting trigger events, controlling dosing mechanisms,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-18 recite an abstract idea. 
The claim(s) recite(s) in part, system/method for performing the steps of “obtaining shared dosing schedules, detecting trigger events, controlling dosing mechanisms,” etc., that is “synchronizing dosing events ,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-18 recite an abstract idea.
The claim(s) recite(s) in part, system/method for performing the steps of “obtaining shared dosing schedules, detecting trigger events, controlling dosing mechanisms,” etc., that is “synchronizing dosing events ,” etc. which use mathematical methods to determine variables or numbers and/or perform mathematical operations and therefore fall within the mathematical concepts grouping of abstract ideas. Accordingly, claims 1-18 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. memories, processors, dosing mechanisms, internal clocks, communications interfaces, input/output devices (Applicant’s Specification [0019]-[0025]), etc.) to perform steps of “obtaining shared dosing schedules, detecting trigger events, controlling dosing mechanisms,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Insignificant extra-solution activity
Claim(s) 1-18 recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)).
 Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. memories, processors, dosing mechanisms, internal clocks, communications interfaces, input/output devices, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decisions indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. memories, processors, dosing mechanisms, internal clocks, communications interfaces, input/output devices, etc.). At paragraph(s) [0019]-[0025], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “memories, processors, dosing mechanisms, internal clocks, communications interfaces, input/output devices,” etc. to perform the functions of “obtaining shared dosing schedules, detecting trigger events, controlling dosing mechanisms,” etc. The recited “memories, processors, dosing mechanisms, internal clocks, communications interfaces, input/output devices,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-18 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 2-7, 9-15 and 17-18 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-7, 9-15 and 17-18 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-7, 9-15 and 17-18 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-7, 9-15 and 17-18 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions and the mathematical concepts grouping of abstract ideas, and when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 8 and 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aamodt et al. (US 2013/0183749), in view of Nesler et al. (US 2021/0010701).

CLAIM 1  
As per claim 1, Aamodt et al. disclose: 
a system (Aamodt et al., [0025] disinfection system) for synchronizing dosing events between a plurality of spaces, the system comprising: 
a plurality of dosing subsystems (Aamodt et al., [0110] treatment subsystem), each dosing subsystem corresponding to one of the spaces and configured to administer doses of a sanitizing media to the corresponding space, wherein each dosing subsystem comprises: 
a dosing mechanism (Aamodt et al., [0110] treatment subsystem).


Aamodt et al. fail to expressly disclose:
a controller coupled to the dosing mechanism, the controller configured to: 
obtain a shared dosing schedule, wherein the shared dosing schedule is shared between each of the plurality of dosing subsystems 
detect a trigger event for a dosing event in the space 
in response to the trigger event, control the dosing mechanism to administer the sanitizing media in the space in line with the shared dosing schedule.


However, Nesler et al. teach:
a controller (Nesler et al., [0124] controllers) coupled to the dosing mechanism, the controller configured to: 
obtain a shared dosing schedule, wherein the shared dosing schedule is shared between each of the plurality of dosing subsystems (Nesler et al., [0277] dosage schedule, [0281] disinfection schedule) 
detect a trigger event for a dosing event in the space (Nesler et al., Figure 26 Activation Signal, Figure 28 Activation Signal) 
in response to the trigger event, control the dosing mechanism to administer the sanitizing media in the space in line with the shared dosing schedule (Nesler et al., Figure 30 3010 Begin disinfection process]).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “a controller coupled to the dosing mechanism,” etc. as taught by Nesler et al. within the system as taught by the Aamodt et al. with the motivation of providing maintenance of temperature and infection levels in buildings (Nesler et al., [0002]).

CLAIM 2   
As per claim 2, Aamodt et al. and Nesler et al.
teach the system of claim 1 and further disclose the limitations of:
wherein the shared dosing schedule includes at least one primary designated time with which respective controllers of each of the dosing subsystems are to align administered doses of the sanitizing media (Aamodt et al., [0112] one or more clocks, Such may be useful for operating or synchronizing with a scheduling system).


CLAIM 3   
As per claim 3, Aamodt et al. and Nesler et al. 
teach the system of claim 1 and further disclose the limitations of:
wherein to administer the sanitizing media in line with the shared dosing schedule, each controller is configured to: 
obtain room dosage data defining parameters for administering doses to the corresponding space (Nesler et al., Figure 30); 20P10140US00 
determine a room dosage schedule defining times at which the doses are to be administered, the room dosage schedule based on the room dosage data and the shared dosing schedule (Nesler et al., Figure 30); and 
apply the room dosage schedule to the dosing mechanism (Nesler et al., Figure 30).


The obviousness of combining the teachings of Nesler et al. with the system as taught by Aamodt et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 4    
As per claim 4, Aamodt et al. and Nesler et al. 
teach the system of claim 3 and further disclose the limitations of:
wherein the room dosage data includes one or more of: a duty cycle and a prescribed period over which the duty cycle is to be executed (Nesler et al., [0277] duty cycle).


The obviousness of combining the teachings of Nesler et al. with the system as taught by Aamodt et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 5   
As per claim 5, Aamodt et al. and Nesler et al. 
teach the system of claim 1 and further disclose the limitations of:
wherein each controller is further configured to update a respective internal clock of its respective dosing subsystem according to a common time (Aamodt et al., [0112] one or more clocks, Such may be useful for operating or synchronizing with a scheduling system).


CLAIM 6    
As per claim 6, Aamodt et al. and Nesler et al. 
teach the system of claim 1 and further disclose the limitations of:
further comprising a central control system in communication with each of the dosing subsystems, the central control system to manage one or more of: a common time and the shared dosing schedule (Nesler et al., [0124] BMS controller).


The obviousness of combining the teachings of Nesler et al. with the system as taught by Aamodt et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 7   
As per claim 7, Aamodt et al. and Nesler et al. 
teach the system of claim 1 and further disclose the limitations of:
further comprising a sensor interconnected with a given one of the dosing subsystems, the sensor configured to detect an event in the corresponding space of the given one of the dosing subsystems (Nesler et al., Figure 26 Sensor 2602).


The obviousness of combining the teachings of Nesler et al. with the system as taught by Aamodt et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIMS 8-15 
As per claims 8-15, claims 8-15 are directed to a system. Claims 8-15 recite the same or similar limitations as those addressed above for claims 1-7. Claims 8-15 are therefore rejected for the same reasons set forth above for claims 1-7.

CLAIMS 16-18 
As per claims 16-18, claims 16-18 are directed to a method. Claims 16-18 recite the same or similar limitations as those addressed above for claims 1-7. Claims 16-18 are therefore rejected for the same reasons set forth above for claims 1-7.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Akdogan et al. (US 2014/0263423) disclose modular dispensing devices.
LaPorte et al. (US 2021/0030902) disclose systems and methods for sanitizing portable devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626




/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626